—Determination of respondent, dated November 17, 2000, revoking petitioner’s pistol license, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Louis York, J.], entered July 13, 2001), dismissed, without costs.
The revocation of petitioner’s pistol license was supported by substantial evidence that he lacked the good moral character *91required of pistol licensees (see Penal Law § 400.00 [1] [b]). The duly credited proof adduced at his revocation hearing showed that petitioner had recently assaulted his girlfriend and violated a Criminal Court restraining order. Given the evidence of petitioner’s poor judgment and inability to manage his anger, revocation of his pistol permit does not shock our sense of fairness (see Matter of Fastag v Kerik, 295 AD2d 114). Concur — Williams, P.J., Nardelli, Mazzarelli, Buckley and Gonzalez, JJ.